FORM 6-K SECURITIES AND EXCHANGE COMMISSION  Washington D.C. 20549 Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of  the Securities Exchange Act of 1934 For period ending01 July 2016 GlaxoSmithKline plc (Name of registrant)  980 Great West Road, Brentford, Middlesex, TW8 9GS (Address of principal executive offices)  Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F  Form 20-F x Form 40-F    Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.  Yes No x GlaxoSmithKline plc Notification of Transactions of Directors, Persons Discharging Managerial Responsibilities or Connected Persons In accordance withDisclosure and Transparency Rule 3.1.4R(1)(a), I give below details of changes in the Directors' interests in the Ordinary Shares and American Depositary Shares ('ADSs') of GlaxoSmithKline plc (the 'Company'). On 30 June 2016, the Company's Non-Executive Directors were allocated notional Ordinary Shares at a price of £15.59 per Ordinary Share, and notional ADSs at a price of $42.37 per ADS under the share allocation arrangements for Non-Executive Directors for the period of service from 1 April 2016 to 30 June 2016: Non Executive Director Ordinary Shares No. of ADSs Sir Philip Hampton Professor Sir Roy Anderson Vindi Banga Stacey Cartwright Lynn Elsenhans Judy Lewent Urs Rohner Jesse Goodman was appointed to the Board with effect from 1 January 2016. In accordance with the share allocation arrangements for Non-Executive Directors, 25% of Jesse Goodman's fees will be retained and will be reinvested in the Company's ADSs at a future date, to be mutually agreed. The Company and the Non-Executive Directors were advised of these allocations on 1 July 2016. V A Whyte Company Secretary 1 July 2016 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorised.  GlaxoSmithKline plc (Registrant)  Date:July 01,2016 By:VICTORIA WHYTE VictoriaWhyte Authorised Signatory for and on behalf of GlaxoSmithKline plc
